PER CURIAM.
We affirm the revocation of probation and sentence in this case, in which the appellants assistant public defender filed a *1278motion to withdraw and supporting brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). However, we remand for entry of a written order of revocation of probation, specifying the conditions Defendant was found to have violated. See, e.g., Campbell v. State, 776 So.2d 1036 (Fla. 4th DCA 2001).
FARMER, C.J., TAYLOR and HAZOURI, JJ., concur.